CONCURRING AND DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania
ELLIOTT, Vice Chairman,
By a majority vote, this Disciplinary Board of the Supreme Court of Pennsylvania found that respondent [ ] committed 20 separate violations of the Code of Professional Responsibility, arising out of seven complaints by seven different clients. Those violations are enumerated in the majority opinion and I fully concur in those findings. A seven member majority recommended that respondent be suspended from the practice of law for five years. The board’s recommendation is woefully inadequate.
As the board found, respondent’s conduct follows a consistent pattern of accepting employment and then never pursuing the client’s interests. The majority noted that respondent offered no testimony in mitigation of his history of neglect in the matters before the hearing committee or the matters before these under consideration in which he received informal admonitions, public censure and the prior *457suspension. He states on page 180 of the transcript before the hearing committee:
. I knew that ultimately we had to end up here, but I just found myself unable to do anything. If I knew the reason, we would not be here. I just don’t know.”
In light of these undisputed facts of record, I dissent from the majority recommendation of a five year suspension and would recommend disbarment for the same reasons proffered by the board in In re: Anonymous No. 51 D.B. 80, 19 D.&C.3d 769, 773 (1981):
“There is no basis upon which to conclude that respondent’s conduct will be different in the future. In fact, the record indicates that respondent’s pattern of conduct is very likely to repeat in the future to the detriment of unwitting clients. The board concludes that respondent presents one of the rare instances where the board’s duty to protect the public from totally incompetent and irresponsible practitioners warrants the imposition of the harshest sanction.”
As in In re: Anonymous No. 51 D.B. 80, respondent should be disbarred. Chairman Robert C. Daniels and Board Members Nancy M. Neuman, Winfield Keck and James D. McDonald, Jr. join in this dissent.
Wherefore, the undersigned member respectfully requests your honorable court not to accept the recommendation of the board relative to the imposition of discipline and to order the disbarment of respondent.
ORDER
NIX, C.J.,
And now, this June 11, 1985, there having been entered by this court on February 28, 1985, a rule to show cause why respondent should *458not be disbarred and no response thereto having been filed, it is ordered that the rule be and is hereby made absolute; and it is further ordered that [respondent], be and he is disbarred from the Bar of this Commonwealth; he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and he shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Mr. Justice Larsen and Mr. Justice McDermott did not participate in this matter.